DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification recites “semiconductor insulation layer”.  There is no support in the disclosure for the claimed limitation of “insulation layer” being “semiconductor insulation layer”.  

Please note that mere attorney arguments (regarding the material of “semiconductor insulation layer”) are not substitute for evidence.
1.	Applicants do not present no evidence supporting how a person of ordinary skill would understand these terms. 
See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 837—38 (2015) (recognizing that where claim includes “technical words or phrases not commonly understood” the words may give rise to a factual dispute);
2.	It is well settled that mere attorney arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. 
In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974). Nor can such argument take the place of evidence lacking in the record. Meitzner v. Mindick, 549 F.2d 775,782 (CCPA 1977).  
See, e.g., Gemtron Corp. v. Saint-Gobain Corp., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (“[Ujnswom attorney argument... is not evidence and cannot rebut. . . other admitted evidence . . . .”); In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).   
 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claim 1 is unclear because some elements are recited as being one single element for both the display driving area and the non-display driving area, and some elements are recited as being two separate elements for the display driving area and the non-display driving area. 
In particular, some of the elements recited in the following paragraphs: 
“a gate disposed on the gate insulation layer corresponding to the first active sub-layer; an interlayer insulation layer disposed on the gate and the gate insulation layer; and a source/drain metal layer disposed on the interlayer insulation layer corresponding to the first active sub-layer; 
wherein in the display driving area, the source/drain metal layer is connected to the second active layer by a first through hole, and in the non-display driving area, the array substrate further comprises another source/drain metal layer disposed on the buffer layer and the second active sub-layer, and the second active sub-layer is connected to the another source/drain metal layer by a second through hole”.  


3.	The claimed limitation of “a gate insulation layer disposed on the first active layer”, as recited in claim 1, is unclear as to which first active layer the gate insulation layer is disposed on.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2018/0261632) in view of Kim et al. (2019/0237140).Regarding claim 1, Choi teaches in figure 2 and related text an array substrate comprising a display driving area 2 and a non-display driving area 1, wherein the array substrate comprises: 

a buffer layer 20 disposed on the substrate 10; 
a first active layer 30 disposed at a side of the buffer layer away from the buffer layer, the first active layer 30 comprising a first active sub-layer 302 in the display driving area and a second active sub-layer 301 in the non-display driving area
an insulation layer 201 disposed on the first active sub-layer 302 (on sidewalls thereof) in the display driving area 2; 
a second active layer 40 disposed on the insulation layer (on sidewalls thereof) in the display driving area, 
a gate insulation layer 201 disposed on the first active layer 30, the substrate, and the second active layer 40;
a gate 102 disposed on the gate insulation layer 201 corresponding to the first active sub-layer 302;
an interlayer insulation layer 203 disposed on the gate 102 and the gate insulation layer 201; and 
a source/drain metal layer 104, 205 disposed on the interlayer insulation layer 203 corresponding to the first active sub-layer 302;
wherein in the display driving area 2, the source/drain metal layer 104, 205 is connected to the second active layer 30 by a first through hole, and 
in the non-display driving area 1, the array substrate further comprises another source/drain metal layer 104, 205 disposed on the buffer layer and is connected to the second active sub-layer 30 connected to the another source/drain metal layer by a second through hole.

Choi teaches in figure 1 and related text forming an LTPS TFT 11 as a peripheral circuit area (i.e. a non-display driving area) and forming an oxide TFT 22 as a pixel area (i.e. a display driving area).
Kim et al. teach in figure 2 and related text insulation layer (air, located directly under element 180) is disposed between and in direct contact with the first active sub-layer 2210 and the second active layer 220 (see figure 5 and paragraph [0096]) in the display driving area (since Kim et al. state that the first active layer and the second active layer are located under element 180).
Kim et al. and Choi are analogous art because they are directed to display transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use area 2 in Choi’s device as a display driving area and area 1 as a non-display driving area, and to dispose the insulation layer between and in direct contact with the first active sub-layer and the second active layer in the display driving area, as taught by Kim et al., in order to operate the device in its intended use and in order to reduce the size of the device, respectively.



Regarding claim 3, Choi teaches in figure 2 and related text that the second through hole extends through the interlayer insulation layer 203 and a part of the gate insulation layer 201 until reaching the first active layer 30.

Regarding claim 4, Choi teaches in figure 2 and related text that a material of the first active layer is low temperature poly-silicon.

Regarding claim 5, Choi teaches in figure 2 and related text that a material of the second active layer is indium gallium zinc oxide (see paragraph [0038]).  
Regarding claim 6, Choi teaches in figure 2 and related text that a material of the buffer layer comprises silicon nitride and silicon oxide.

Regarding claim 7, Choi teaches in figure 2 and related text that the source/drain metal layer comprises a source line 104 and a drain line 205.

Regarding claim 8, Choi teaches in figure 2 and related text that in the display driving area, the source line 204 and the drain line 205 are connected to the second active layer 30, and in the non-display driving area, the source line 104 and the drain line 105 are connected to the first active layer 30.
Response to Arguments
	Applicants’ arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








O.N.								/ORI NADAV/
1/21/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800